Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release ("Separation Agreement") is made
by and between Chesapeake Corporation, a Virginia corporation (the "Company"),
and Thomas H. Johnson (the "Executive"). The Company and the Executive may be
referred to collectively herein from time to time as the "Parties."

WHEREAS, Executive has been employed by the Company pursuant to an Employment
and Severance Benefits Agreement executed on July 17, 1997 ("Employment
Agreement"), certain terms, conditions, benefits and obligations of which were
modified pursuant to the First Amendment to Employment and Severance Benefits
Agreement executed on September 13, 1999, as well as by additional amendments
dated August 28, 2001, April 22, 2003, and January 3, 2005 ("Amendments"); and

WHEREAS, Executive has informed the Company that he wishes to retire; and

WHEREAS, the Company wishes to demonstrate its appreciation for Executive's
dedicated service; and

WHEREAS, the Parties have agreed to treat Executive's retirement as a
termination of Executive's employment Without Cause as provided in Section
7(c)(i) of Executive's Employment Agreement, the Executive hereby waiving notice
of termination, provided that the Parties desire to modify certain terms,
conditions, benefits and/or obligations of Executive's Employment Agreement, as
amended by the Amendments, as set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:

 1.  Effective Date of Agreement. This Separation Agreement shall become
     effective and enforceable on the date it is fully executed by the Parties
     (the "Effective Date"). Once effective, all of the terms, conditions,
     benefits and restrictions of this Separation Agreement shall be fully
     enforceable and binding on the Parties.
 2.  Termination of Employment.
      a. Executive hereby resigns from any and all positions held with the
         Company and its subsidiaries, including his positions as Chief
         Executive Officer, Director and Chairman of the Company's Board of
         Directors, and any other duties and responsibilities he holds with the
         Company and its subsidiaries and affiliates, as of November 10, 2005
         ("Date of Resignation"). Effective on the Date of Resignation,
         Executive shall become an inactive employee and will have no duties or
         responsibilities to be performed for the Company and its subsidiaries
         and shall have no authority to act or endeavor to act on behalf of the
         Company or its subsidiaries for any reason, subject to the provisions
         of Section 3 below. Executive's employment with the Company will
         automatically terminate as of December 28, 2005 ("Date of
         Termination"). Upon receipt of a release effective through December 28,
         2005, in the form attached hereto as Exhibit A, the Company will tender
         to Executive the payments described in Section 4.c.
      b. The Company has not sought Executive's resignation from the Board of
         Directors for cause and Executive confirms that he is not resigning or
         retiring as a Director because of a disagreement with the Company on
         any matter relating to the Company's operations, policies or practices.
      c. Within ten (10) days after his Date of Resignation, Executive will
         return to the Company at its Richmond, Virginia headquarters all
         Company property including, but not limited to, computers, phones,
         documents, policy books, manuals and keys except as may be agreed upon
         between Executive and the Chairman of the Board of Directors or his
         designee. Anything herein to the contrary notwithstanding, and in all
         cases regardless of whether the information is retained in original
         form, as a copy, electronically or otherwise, subject to his obligation
         to maintain confidential information as contemplated by Section 10
         hereof, Executive shall be entitled to retain (A) papers and other
         materials of a personal nature, including, without limitation, personal
         photographs, correspondence, diaries, calendars and rolodexes, files
         relating to his personal affairs and personal phone books, (B)
         information showing his compensation or relating to reimbursement of
         expenses, (C) information he reasonably believes may be needed for his
         personal tax purposes and (D) copies of plans, programs and agreements
         relating to his employment, or termination thereof, with the Company.
      d. Executive acknowledges that the compensation and benefits originally
         set forth in the Employment Agreement and Amendments and in this
         Separation Agreement constitute full and adequate consideration for his
         agreement to execute the General Releases contemplated by Sections 2.a.
         and 3 of this Separation Agreement.

 3.  Advisory Vice Chairman. Executive agrees to serve as a non-executive
     advisory Vice Chairman from the Date of Resignation until April 30, 2006,
     at which time he will retire as advisory Vice Chairman and he will execute
     a General Release as of that date in the form set forth as Exhibit A of
     this Agreement. During such period, the Parties agree as follows:
      a. Executive agrees to be reasonably available to advise and consult with
         the Chairman of the Board of Directors and the Chief Executive Officer
         of the Company in accordance with resolutions heretofore passed by the
         Board of Directors.
      b. During the period January 1, 2006 through April 30, 2006, the Company
         agrees to pay to Executive a retainer fee of $25,000.00 (Twenty-Five
         Thousand Dollars) per month payable on the last day of each month,
         commencing January 1, 2006 and ending April 30, 2006.
      c. In his capacity as advisory Vice Chairman, the Executive agrees to
         accept the limitations on his authority and duties as provided in
         instructions or resolutions approved or adopted from time to time by
         the Board of Directors, or the Chairman acting on behalf of the Board
         of Directors. The Executive acknowledges that the position and title of
         advisory Vice Chairman shall not be deemed, or represented by the
         Executive, to constitute a position as an officer of the Company or a
         member of the Board of Directors of the Company or a person with
         authority to act on behalf of, or bind, the Company in any respect.
      d. The Company will not provide Executive office space on Company property
         or secretarial support, provided that the Company shall provide
         Executive reasonable services of an administrative liaison for mail and
         telephone forwarding purposes.
      e. Executive shall be entitled to resign as advisory Vice-Chairman at any
         time, upon thirty (30) days prior written notice to the Company, in
         which event his monthly retainer fee shall cease effective on the date
         of his resignation.

 4.  Consideration to Executive. Subject to the terms and conditions of this
     Separation Agreement, the Company shall provide Executive the following:
      a. The Company will continue to pay Executive at the rate of his existing
         base compensation and in accordance with the terms of his Employment
         Agreement through the Date of Termination, with the final semi-monthly
         payment of Executive's base salary to be paid on December 28, 2005.
         Executive will continue to have the ability to participate in
         applicable benefits programs during the period from his Date of
         Resignation until his Date of Termination.
      b. The Company shall accommodate Executive if he desires to utilize any
         remaining accrued vacation time, sick leave and personal leave before
         the Date of Termination, but in no event shall the Executive be
         entitled to additional compensation for any unused vacation time, sick
         leave or personal leave.
      c. In accordance with Section 7(i)(a) of the First Amendment to
         Executive's Employment Agreement, on or before December 28, 2005 the
         Company shall pay Executive a lump sum severance payment in the amount
         of $3,570,000.00 (Three Million, Five Hundred Seventy Thousand
         Dollars), said payment constituting an amount determined using the
         following calculation:
     
         Three times the Executive's Base Salary in effect as of the Date of
         Termination, which is $700,000.00 (Seven Hundred Thousand Dollars),
         Plus three times the Executive's annual incentive target plan, which is
         $490,000.00 (Four Hundred Ninety Thousand Dollars).
     
         The amounts paid pursuant to this paragraph shall have deducted from
         them appropriate withholdings for taxes. The Executive shall have no
         obligation whatsoever to mitigate any damages, costs or expenses
         suffered or incurred by the Company with respect to the severance
         obligations set forth in this Section 4.c. and in the other subsections
         of this Section 4 and, except as set forth in Section 8 of this
         Agreement, no such severance payments received or receivable by the
         Executive shall be subject to any reduction, offset, rebate or
         repayment as a result of any subsequent employment or other business
         activity by the Executive.
     
      d. The Company agrees to pay Executive his calculated retirement benefit
         under the Company's Retirement Plan for Salaried Employees. Not later
         than December 28, 2005, the Company will provide Executive with a
         document setting forth the calculation of his estimated benefits under
         that plan, assuming such benefits commence at age 65, as prepared by
         the Company's independent actuaries. This amount shall be paid to
         Executive in accordance with the terms of that plan.
      e. The Company agrees to pay Executive his calculated "replacement
         benefit" as set forth in the Company's Executive Supplemental
         Retirement Plan. Not later than December 28, 2005, the Company will
         provide Executive with a document setting forth the calculation of his
         estimated "replacement benefit" under that plan, assuming such benefits
         commence at age 62, as prepared by the Company's independent actuaries.
         This amount shall be paid to Executive in accordance with the terms of
         that plan. Executive agrees that he shall not be entitled to payment of
         the "supplemental benefit" under the provisions of the Company's
         Executive Supplemental Retirement Plan.
      f. The Company agrees to provide Executive continued life and disability
         insurance coverage as provided in Section 7(c)(ii)(b) of his Employment
         Agreement until the earlier of December 31, 2008 or Executive's
         eligibility for similar coverage under another employer's plan. The
         Company also agrees to provide Executive continued workers'
         compensation insurance coverage with respect to Executive's pending
         workers' compensation claim.
      g. The Company agrees to distribute to Executive the balance of his 401(k)
         Restoration Plan account in accordance with the provisions of the Plan
         and Section 409A of the Internal Revenue Code of 1986, as amended (the
         "Code"), with the balance attributable to any pre-2005 deferrals paid
         on February 15, 2006 and the balance attributable to 2005 deferrals
         paid on June 30, 2006.
      h. The Company will distribute to the Executive the Executive's balance in
         the Salaried Employees Stock Purchase Plan prior to November 30, 2005
         in accordance with the terms of that plan.
      i. The Company will secure and maintain such directors' and officers'
         liability coverage during the period ending six years after Executive's
         Date of Resignation as may be deemed reasonable and appropriate by the
         Board of Directors of the Company in its sole discretion, and will take
         no steps to eliminate or reduce such coverage applicable to Executive
         for his period of service with the Company except to the extent that
         such coverage may be eliminated or reduced for other directors and
         officers who served in the same period.
      j. The Company will pay Executive's reasonable business expenses through
         December 31, 2005, provided that such expenses as may be incurred after
         his Date of Resignation have been approved in advance by the Chairman
         of the Board of Directors or his designee.
      k. The Company will continue to pay through December 31, 2005 the private
         club dues for Executive which the Company has heretofore paid.
      l. Executive agrees that he shall not be entitled to participate in the
         Company's Officers' Incentive Program, as described in Section 5 of
         Executive's Employment Agreement, for the year 2005.
      m. If the compensation or one or more of the benefits paid or provided
         under this Separation Agreement is determined to constitute a
         "parachute payment" (as defined in Section 280G(b)(2)(A) of the Code,
         but without regard to Code Section 280G(b)(2)(A)(ii)), then, in that
         event, the Company shall indemnify and hold the Executive harmless from
         the application of the tax on such payment or benefit imposed by Code
         Section 4999. To effect this indemnification, the Company will pay the
         Executive an additional amount that is sufficient to pay any excise tax
         imposed by Code Section 4999 on the payments and benefits to which the
         Executive is entitled (whether payable under this Separation Agreement
         or any other plan, agreement or arrangement), plus the excise,
         employment and income taxes on the additional amount. Such additional
         amount shall be paid to the Executive at such times as may be necessary
         for the Executive to satisfy any such tax obligation, including the
         payment of estimated taxes (provided that, if a Change in Control
         occurs following November 10, 2005, no additional compensation or
         benefits will be payable to the Executive by reason of that Change in
         Control).
      n. Executive shall be entitled to reimbursement for his reasonable tax
         planning and tax preparation expenses for taxable year 2005 in
         accordance with Company policy.
      o. In connection with any past, present or future legal, regulatory,
         governmental, investigatory or other proceeding, the Executive shall be
         entitled to the benefit of Article VII of the Company's Bylaws relating
         to limitation of liability and indemnification in accordance with the
         terms thereof.

 5.  Consideration to Executive under the Company's Long-Term Incentive Program.
     The Company and the Executive agree that awards to the Executive pursuant
     to the Long-Term Incentive Program previously approved by the Company shall
     vest or revert to the Company as follows:
      a. Executive remains eligible under the Program for any additional award
         that may be earned under the 2003-2005 cycle pursuant to the terms of
         the Program and shall retain his unvested restricted shares until a
         determination is made whether any additional award is earned or not. If
         an additional award is earned, the Executive's shares shall vest in
         accordance with the Program; if no additional award is earned, the
         Executive's remaining shares shall revert to the Company.
      b. Executive shall be entitled to two-thirds of any award that may be
         earned under the 2004-2006 cycle upon expiration of the cycle. The
         Executive shall retain his unvested restricted shares issued in the
         cycle, and shall be entitled to any dividends paid thereon, until it is
         determined whether an award has been earned under the cycle. Upon the
         determination whether an award has been earned, Executive's two-thirds
         portion of any award earned shall vest and his remaining shares shall
         revert to the Company.
      c. Executive agrees that he is not eligible to receive any award under the
         2005-2007 cycle. Any restricted shares issued to the Executive under
         this cycle shall revert to the Company as of the Date of Termination.

 6.  Stock Options. The Parties agree that, notwithstanding the terms of his
     stock options, Executive may exercise any outstanding stock options on or
     before December 31, 2006, as of which date the Executive's right to
     exercise his options will expire.
 7.  Additional Consideration in Return for Executive's General Release and
     Other Agreements. In return for Executive's waiver and release of claims
     and covenant not to sue contemplated in Section 9 and Executive's other
     agreements as set forth in this Separation Agreement, the Company agrees to
     pay the severance payment contemplated in Section 4.c. and to provide to
     Executive the following additional consideration:
      a. In lieu of the Company's obligations in Executive's Employment
         Agreement regarding continuing medical and dental coverage following
         his Date of Termination, the Company agrees to calculate the length of
         Executive's service with the Company in an amount that is Twenty (20)
         months greater than the length of time he will have served as of the
         Date of Termination. The Parties agree that this action shall be taken
         solely for the purpose of enabling Executive to be eligible to receive
         retiree medical coverage through the Company. The Company therefore
         agrees to provide medical coverage to Executive (and one other eligible
         person of his choosing, such other person to be designated or not on or
         before the Date of Termination and, if designated, may be dropped from
         the coverage at any subsequent time at the election of the Executive)
         as a retiree under the Company's qualified medical insurance plan until
         the earlier of (i) the expiration of the retiree medical coverage
         pursuant to the terms of such plan or (ii) Executive's eligibility to
         receive similar benefits under another employer's plan, provided that
         Executive shall pay, commencing January 1, 2006, a monthly premium for
         medical coverage in an amount equal to 150% of the fully insured
         equivalent premium under the Company's employee and retiree medical
         plan for the coverage that he elects.
      b. Executive agrees to waive dental coverage after his Date of
         Termination.
      c. Executive shall notify the Company's General Counsel promptly upon
         learning of his eligibility to participate in a benefit program
         provided by another employer as described in Paragraphs 4.f. and 7 of
         this Agreement irrespective of whether Executive is entitled to
         commence receiving benefits from such program at the time he learns of
         his eligibility to be a participant.

 8.  Forfeiture. Executive agrees that in addition to any other remedies
     available to the Company, he shall immediately forfeit any right to the
     payments and benefits described in Sections 3.b., 4, 5 and 6 of this
     Separation Agreement as of the date of his material breach of any material
     term, condition or obligation of Sections 8, 10, 11 and the General
     Releases that Executive will execute pursuant to Sections 2.a. and 3 of
     this Separation Agreement, which breach is not cured within ten (10) days
     after the receipt by Executive of written notice from the Company
     specifying the nature of such breach. In the event of any such uncured
     breach by Executive, he further agrees that he will return, upon demand,
     any amounts previously paid to him, or on his behalf, pursuant to Sections
     3.b., 4, 5 and 6 hereof.
 9.  Waiver, Release of Claims, and Covenant Not to Sue. Executive will execute
     a General Release in the form attached hereto as Exhibit A as provided in
     paragraphs 2.a. and 3 of this Separation Agreement.
 10. Confidentiality. The Executive agrees that he shall remain bound by the
     confidentiality restrictions of Sections 8 and 9 of his Employment
     Agreement which are incorporated herein by reference.
 11. Non-Competition. The Company is willing to enter into this Separation
     Agreement only on the condition that Executive accept post-employment
     restrictions contemplated in his Employment Agreement which are more fully
     described below. As a result, Executive agrees to the following conditions:
      a. Executive agrees that, for a period of Twelve (12) months following the
         Date of Termination, Executive shall not, directly or indirectly, as an
         employee, consultant or otherwise, for himself or on behalf of or in
         conjunction with any other person, persons, company, firm, partnership,
         corporation, business, group or other entity (each, a "Person") which
         constitutes a Direct Competitor (as defined below) work in a capacity
         containing responsibilities similar, in whole or in part, to those
         performed by him for the Company or provide services for any Direct
         Competitor of a type similar in whole or in part to those performed by
         him for the Company within any state or country where the Company is
         doing business or has plans for commencing business as of the Date of
         Termination. Executive's passive ownership of less than two percent
         (2%) of the securities of a public company shall not be treated as an
         action in competition with the Company.
      b. "Direct Competitor" shall be defined for purposes of this Separation
         Agreement as a Person engaged in the design, manufacturing or sale of:
         (1) paperboard packaging, including cartons, leaflets, labels and
         tubes, for customers in the pharmaceutical and healthcare,
         international and branded, tobacco and food and household products
         markets; and (2) plastic packaging, including PET and HDPE bottles,
         preforms, containers and closures for customers in the agrochemicals,
         specialty chemicals, food and beverages markets.
      c. Executive further covenants and agrees that during the twelve (12)
         month period following the Date of Termination he will not in any
         capacity on behalf of a Direct Competitor solicit a Person that is or
         was a customer of the Company or any of its subsidiaries or affiliates
         during the last twelve (12) months of Executive's active employment
         with the Company for business comparable to the business which such
         Person conducts with the Company.
      d. Executive further covenants and agrees that during the twelve (12)
         month period following the Date of Termination he will not in any
         capacity on behalf of a Direct Competitor employ or solicit for
         employment any person who was employed by the Company or any of its
         subsidiaries or affiliates as of the Date of Termination.
      e. Executive hereby acknowledges and agrees that his employment with the
         Company placed him in a position of trust and confidence with respect
         to the business operations, customers, prospects and personnel of the
         Company. He agrees that, due to his position and knowledge, his
         engaging in any business that competes with the Company, its
         subsidiaries or affiliates in violation of this Section 11 will cause
         the Company significant and irreparable harm.
      f. Subject to the provisions of this Section 11, from and after the Date
         of Resignation, Executive shall not be subject to any restriction with
         respect to his right to become a director, officer or employee of, or a
         consultant to, any Person.

 12. Acknowledgement of Enforceability of Covenants. It is agreed by the Parties
     that the covenants contained in Sections 10 and 11 impose a fair and
     reasonable restraint on Executive in light of the activities and business
     of the Company on the date of the execution of this Separation Agreement
     and the current plans of the Company; but it is also the intent of the
     Company and Executive that such covenants be construed and enforced in
     accordance with the changing activities, business and locations of the
     Company, its subsidiaries and affiliates throughout the term of these
     covenants. Executive also acknowledges that the restraint set forth in
     Section 11 will not prevent him from earning a living in his chosen field
     of work.
      a. In the event any court of competent jurisdiction shall determine that
         the scope, time or territorial restrictions set forth Section 11 are
         unreasonable, then it is the intention of the Parties that such
         restrictions be enforced to the fullest extent that such court deems
         reasonable, and the Agreement shall thereby be reformed to reflect the
         same.
      b. It is specifically agreed that the period during which the agreements
         and covenants of Executive made in Section 11 shall be effective shall
         be computed by excluding from such computation any time during which
         Executive is in violation of any provision of Section 11.
      c. Notwithstanding any of the foregoing, if any applicable law, judicial
         ruling or order shall reduce the time period during which Executive
         shall be prohibited from engaging in any competitive activity described
         in Section 11 hereof, the period of time for which Executive shall be
         prohibited pursuant to Section 11 hereof shall be the maximum time
         permitted by law.

 13. Consultation in Advance of Action. Before Executive engages in any action
     which may reasonably be construed as a violation of this Separation
     Agreement, or as to which Executive believes the application of the
     Separation Agreement is not clear, specifically including the provisions of
     Section 11 above, Executive, or his attorney, agrees to contact and confer
     with the Chairman of the Board of Directors, or his designee, regarding
     Executive's intended action, to make a good faith effort to avoid a
     violation, and to discuss the availability of alternative courses of action
     that would not result in a violation. Both Parties agree to engage in such
     discussions in good faith.
 14. Injunctive and Contractual Relief. Executive understands and agrees that
     the covenants contained in Sections 10 and 11 are special, unique and of an
     extraordinary character. Because of the difficulty of measuring economic
     losses to the Company as a result of a breach of the foregoing covenants,
     and because of the immediate and irreparable damage that could be caused to
     the Company for which it would have no other adequate remedy, in the event
     of any default, breach or threatened breach of these Sections by Executive,
     the Company shall be entitled to institute and prosecute proceedings as
     provided for in Section 16, and shall be entitled specifically to
     injunctive relief and to such other and further relief as may be available
     to the Company at law and/or in equity. Executive hereby waives any right
     to require the posting of a bond in the event the Company seeks injunctive
     and/or other equitable relief to enforce this Separation Agreement. The
     rights, obligations and remedies provided in this Section and in Section 16
     shall be in addition to, and not in lieu of, any rights, obligations and/or
     remedies imposed by applicable law under statutes enforcing the protection
     of trade secrets and other proprietary information.
 15. Cooperation. Executive agrees to cooperate with the Company after the Date
     of Termination, at mutually convenient times and places, with respect to
     any current or prospective litigation, administrative proceedings,
     investigations or other similar matters or proceedings involving the
     Company or the Executive. In this regard Executive agrees to make himself
     reasonably available to the Company, its attorneys or representatives to
     provide information and testimony, if necessary, relating to any aspect of
     such matters. Notwithstanding the foregoing, in no event shall Executive be
     required to provide any cooperation if such cooperation is materially
     adverse to his legal interests. To the extent possible, the Company will
     try to limit Executive's participation to regular business hours. The
     Company agrees to provide the Executive reasonable notice in the event his
     assistance is required. The Company will reimburse Executive for all
     reasonable out-of-pocket expenses incurred by the Executive in the course
     of such cooperative efforts (including separate, reasonable counsel fees
     for Executive, to the extent Executive and the Company agree in good faith
     that separate representation is warranted), upon submission to the Company
     of appropriate documentation for such expenses. If Executive is contacted
     regarding any active or potential litigation, claims or investigations
     involving the Company by any governmental officials, active or potential
     litigants or claimants against the Company or legal or other
     representatives of such persons, unless Executive is advised by counsel
     that he is prohibited by law from doing so, Executive agrees to notify the
     Chairman of the Board or his designee before providing substantive
     information to such persons about the Company or its past, current or
     future business or financial affairs and further agrees to cooperate with
     the Company to the extent allowed by law as to the content and manner of
     his response to such persons.
 16. Disputes.
      a. The Company or Executive shall be entitled to seek any and all relief
         to which it/he may be entitled in any federal or state court of
         competent jurisdiction in the Commonwealth of Virginia with respect to
         any violation or threatened violation by Executive or Company of the
         provisions of this Separation Agreement.
      b. In the event a Party institutes any proceeding to enforce his or its
         legal rights under, or to recover damages for breach by the other Party
         of, this Separation Agreement, the prevailing Party shall be entitled
         to recover from the other Party any actual expenses for attorney's fees
         and disbursements incurred by such prevailing Party.

 17. Severability. The Parties understand and agree that every Section, and each
     subpart, sub-paragraph or provision therein, of this Separation Agreement
     is separable, severable and divisible from the rest of the Separation
     Agreement. If any Section, subpart, sub-paragraph or provision herein is
     ruled invalid, illegal, unenforceable or void by any arbitrator, regulatory
     agency or court of competent jurisdiction, the Parties understand and agree
     that the remainder of this Separation Agreement shall continue to be
     enforceable to the fullest extent permitted by law.
 18. Choice of Governing Law. The Parties understand and agree that the
     validity, interpretation, construction and performance of this Separation
     Agreement, as well as the rights of the Parties under this Separation
     Agreement, shall be governed in accordance with the laws of the
     Commonwealth of Virginia, without regard to its conflicts of law
     principles.
 19. Full Integration. This Separation Agreement constitutes the entire
     agreement between the parties regarding the resignation of Executive's
     employment with the Company. It fully supercedes any and all prior oral or
     written representations, communications or agreements between the parties
     pertaining to its subject matter including the Employment Agreement and
     Amendments except to the extent specifically incorporated by reference
     herein. The Parties further acknowledge that no written or oral
     representations inconsistent with or additional to the terms and conditions
     of this Separation Agreement have been made or reached. Notwithstanding the
     foregoing, nothing contained in this Section 19 is intended to limit any
     right, including any right to a payment or vested benefit, the Executive
     may have to vested benefits pursuant to the terms and conditions of the
     Company's benefit, welfare and incentive plans, as modified by this
     Agreement, including, without limitation, the plans referred in Sections 4,
     5 and 6. Except as provided herein, the parties further agree that no
     modification, amendment or waiver of any of the provisions of this
     Separation Agreement shall be effective unless made in writing,
     specifically referring to this Separation Agreement, and signed by
     Executive and the Company.
 20. No Waiver. The Parties acknowledge and agree that the failure to enforce at
     any time any of the provisions of this Separation Agreement or to require
     at any time performance by any party of any of the provisions hereto shall
     in no way be construed as a waiver of such provision or affect the validity
     of this Separation Agreement or any part thereof, or the right of each
     party thereafter to enforce each and every provision in accordance with the
     terms of this Separation Agreement.
 21. Assignability. This Separation Agreement is not assignable by Executive but
     is assignable by the Company in connection with a change in control of the
     Company. This Separation Agreement shall be binding upon and inure to the
     benefit of the Company and its successors and assigns.
 22. Disclosure of Agreement. The Company will consult with Executive with
     respect to any public announcement or disclosure related to Executive's
     retirement and the terms of this Separation Agreement. Executive hereby
     acknowledges that the Company has satisfied such obligation with respect to
     the press release and Current Report on Form 8-K that disclose the
     Separation Agreement and the fact of his retirement from the Company. A
     copy of the form of such press release is attached hereto as Exhibit B.
 23. Non-Disparagement. The Parties agree that they will not take any action or
     make any comments to any customer, competitor, shareholder or supplier or
     any public comments at any time that impugn, defame, disparage, criticize,
     negatively characterize or cast in an unfavorable light, the other.
     Executive's obligation under this Paragraph shall apply to the Company and
     to the Released Parties, as defined in Exhibit A hereto, including their
     officers, directors, management, employees, agents, policies, practices,
     processes, and products. Executive agrees not to voluntarily provide
     assistance or information to any person or entity pursuing any claim,
     charge or complaint against the Company. Notwithstanding the foregoing,
     nothing in this Section 23 shall prevent any Person from making any
     truthful statement to the extent (x) required by law or by any court,
     arbitrator, mediator or administrative or legislative body (including any
     committee thereof) with actual or apparent jurisdiction to order such
     person to disclose or make accessible such information or (y) necessary in
     any litigation or other proceeding between the Parties including, without
     limitation, in connection with this Agreement or its enforcement.
 24. Attorney's Fees. The Company agrees to bear the cost of Executive's actual
     legal fees and disbursements incurred in connection with his resignation
     from the Company in an amount not to exceed $25,000.00 (Twenty-Five
     Thousand Dollars). Executive agrees that, as a condition to the Company's
     obligation to pay such legal fees and disbursements, he is required to
     submit to the Company, no later than ten (10) days after the effective date
     of this Separation Agreement, a detailed invoice of Executive's outside
     counsel setting forth individual time entries by attorney and date,
     attorney billing rates and itemized disbursements. The Company shall pay
     such invoice no later than ten (10) days after Executive submits said
     invoice, but in no event shall the Company be required to pay any such
     invoice before the effective date of this Separation Agreement.
 25. Company Representation. The Company represents and warrants to Executive
     that (i) the execution, delivery and performance of this Agreement and the
     consummation of the transactions contemplated hereby have been duly and
     validly authorized on behalf of the Company by its Board of Directors or a
     committee thereof and that all corporate action required to be taken by the
     Company for the execution, delivery and performance of this Agreement has
     been or promptly shall be duly and effectively taken; (ii) the officer
     signing this Agreement on behalf of the Company is duly authorized to do
     so; (iii) the execution, delivery and performance of this Agreement by the
     Company does not violate any applicable law, regulation, order, judgment or
     decree or any agreement, plan or corporate governance document to which the
     Company is a party or by which it is bound; and (iv) upon execution and
     delivery of this Agreement by the Parties, it shall be a valid and binding
     obligation of the Company enforceable against it in accordance with its
     terms, except to the extent that enforceability may be limited by
     applicable bankruptcy, insolvency or similar laws affecting the enforcement
     of creditors' rights generally.
 26. Executive Representation. The Executive represents and warrants to the
     Company that, (i) the execution, delivery and performance of this Agreement
     by the Executive does not violate any applicable law, regulation, order,
     judgment or decree or any agreement, plan or corporate governance document
     to which the Executive is a party or by which he is bound; and (ii) upon
     execution and delivery of this Agreement by the Parties, it shall be a
     valid and binding obligation of the Executive enforceable against him in
     accordance with its terms.
 27. Counterparts. This Separation Agreement may be executed in counterparts,
     each of which shall be deemed an original for all purposes, but all such
     counterparts shall together constitute one and the same instrument. This
     Separation Agreement may be executed by a signature delivered by facsimile
     or in pdf format, which shall be deemed to be an original signature.

 

 

Both Parties have read this Separation Agreement, understand and agree to its
terms and enter into it voluntarily. By signing below, Executive acknowledges
that he is receiving a signed copy of this Separation Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Separation Agreement to
be signed as of the day and year first below written.

 

   

CHESAPEAKE CORPORATION

           

Date:  November 9, 2005

BY:

/s/ Sir David Fell

   

Sir David Fell





Chairman of Committee of

   

Independent Directors

           

Date:  November 9, 2005

BY:

/s/ Thomas H. Johnson

   

Thomas H. Johnson







           

 